Opinion by
Mr. Justice Fell,
The defendant’s road is located across a tract of land containing seventy-four acres owned by the plaintiff and situated *290within the borough of Marcus Hook. All of the land excepting a small portion occupied by a clubhouse was used for farming purposes. Condemnation proceedings were begun November 1, 1892, and the construction of the road was finished the same year. During the latter part of 1892, and after the location of the road, a street plan of the borough was prepared. It was not completed until after the road was finished, and it was not approved, if ever approved, by the borough authorities until 1898. This plan was offered by the plaintiff at the trial, and its admission in evidence is the subject of the seventh and eighth assignments of error.
The legal measure of the plaintiff’s loss was the difference in value of the whole property before and after the construction of the road. November first, was the date of the talcing of the ' land, and all inquiry as to its value before the injury was caused related back to that date, and was to be determined by the then existing conditions. It was competent for the plaintiff to show that his land could be improved, that the time for another and a more advantageous use had arrived, and that the natural development of the borough had brought it into the market for building purposes; but the introduction at the trial of a street plan adopted after the completion of ■ the road made the future action of the borough authorities an element of value at the time of the taking. The condition of the property before or after the completion of the road which fixes its value is its actual condition, and not a prospective or possible condition depending upon future individual or municipal action: Markle v. Philadelphia, 163 Pa. 344; Gas Light Co. v. P. S. V. R. Co., 167 Pa. 6. The facts that streets existed and that their natural extension would reach the plaintiff’s land were facts open to observation and proper for the consideration of the jury; but the future action of the borough authorities in the extension of existing streets or in the opening of new ones was a matter of mere conjecture. Yet by the introduction of the plan their future action was given a retroactive effect as evidence of value. The case differs widely from Phillips v. St. Clair Incline Plane Co. and Bergwin v. same, 166 Pa. 21. In these cases the owners of the land offered in evidence a recorded plan upon which they had agreed for the mutual improvement of their properties, and it was held that the defendant might give evidence of an equally advan *291fcageous use in a different way with which, the incline would not interfere. The offer was to show the conditions existing at the time of the injury, and not something which at that time was incapable of proof and not susceptible of ascertainment.
The case was carefully tried by the learned judge, and-the charge fully and clearly presented the issues raised, but the admission of the plan was in conflict with the established rule and requires a reversal.
The seventh and eighth assignments of error are sustained, and the judgment is reversed with a venire facias de novo.